PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Desiccant Rotors International Pvt. Ltd.
Application No. 15/078,667
Filed: 23 Mar 2016
For: HONEYCOMB MATRIX COMPRISING MACROPOROUS DESICCANT, PROCESS AND USE THEREOF
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed April 9, 2022, and supplemented on May 9, 2022.  

The petition under 37 CFR 1.137(a) is DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a)” or the appropriate petition form. This is not a final agency action within the meaning of 5 U.S.C. § 704. No additional petition fee is required for filing a renewed petition.

On June 17, 2019, the Office mailed a final Office action, which set a shortened statutory period for reply of three months from the mailing date of the Office communication. No extensions of time were obtained under 37 CFR 1.137(a). Accordingly, the application became abandoned on September 18, 2019. On December 26, 2019, the Office mailed a Notice of Abandonment. On April 9, 2022, applicant filed the present petition to revive the application.

A grantable petition under 37 CFR 1.137(a) must be accompanied by: 

The required reply to the outstanding Office action (unless previously filed);
The petition fee as set forth in 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The present petition does not satisfy requirement (3).

The petition does not satisfy 37 CFR 1.137(b)(4). Petitioner submitted the required statement of unintentional delay; however, the Director may require additional information where there is a question whether the delay was unintentional.

The USPTO requires additional information concerning whether a delay in seeking the revival of an abandoned application was unintentional where the petition to revive was filed more than two years after the date the application became abandoned. See Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

The present petition under 37 CFR 1.137(a) was filed more than two years after the date the reply that resulted in the abandonment of this application was due. Petitioner submitted a statement discussing the facts and circumstances surrounding the extended period of delay; however, the Office finds the statement is insufficient. As a question remains whether the delay was unintentional, the Office is requiring petitioner to provide additional information to support a conclusion that the entire period of delay in timely filing the required reply to the filing of the petition to revive was unintentional. Of particular relevance are details regarding: (1) the cause of applicant’s failure to timely file the required reply that resulted in abandonment; (2) when the abandonment was discovered; and (3) the delay between discovery of abandonment and filing of the petition under 37 CFR 1.137(a). Petitioner should provide a detailed explanation, including relevant dates, and identify responsible parties where appropriate. 

The statement provided on petition indicates that this application became abandoned due to lack of timely instructions from Indian counsel for Applicant, Mr. Guru Natarai, to the foreign associate (i.e. attorney of record). The statement further provides that Mr. Guru Natarai’s “failures to provide prompt instructions to foreign associates were due to his systematic accounting and record keeping errors.” However, the statement does explain in detail why Mr. Natarai did not respond in any way to the attorney of record’s repeated attempts to contact him for further instructions on July 10, 2019, and from September 2019 to December 2019. Moreover, the statement failed to give sufficient details as to how Mr. Natarai’s “systematic accounting and record keeping errors” resulted in the failure to file a timely reply, as well as how such errors prevented him from responding to the attorney of record’s several attempts to elicit instruction during the six-month statutory response period to avoid abandonment. Moreover, the statement (and supplement) do not clearly indicate how and when (approximate date) applicant discovered the application was abandoned. In addition, the statement does not state what prompted new Indian counsel to contact the attorney of record regarding this application on February 12, 2022, after several years of no communication. 

On renewed petition, applicant must explain, with specificity, (1) the accounting and recording keeping practices of Mr. Guru Natarai and the errors in these practices that resulted in the failure to file a timely reply; (2) the cause of the delay resulting from Mr. Natarai’s failure to respond to the several attempts for instruction from July 2019 to December 2019; (3) how and when applicant discovered the application was abandoned; (4) the reason prompting new Indian counsel for applicant to communicate with outside counsel on February 12, 2022; and (5) and why applicant did not inquiry into the status of the application earlier. The statement must provide detailed facts that cover the period of delay from the due date for the required reply to the filing of the petition to revive. 

When addressing this delay, petitioner is reminded that where the petitioner deliberately permits an application to become abandoned (e.g., due to a conclusion the claims are unpatentable, a rejection in an Office action cannot be overcome, or the invention lacks sufficient commercial value to justify continued prosecution), the abandonment of such application is considered to be a deliberately chosen course of action, and the resulting delay cannot be considered as “unintentional” within the meaning of 37 CFR 1.137. See In re Application of G, 11 USPQ2d 1378, 1380 (Comm’r Pat. 1989). Similarly, an intentional course of action is not rendered unintentional when, upon reconsideration, the applicant changes his or her mind as to the course of action that should have been taken. See In re Maldague, 10 USPQ2d 1477, 1478 (Comm’r Pat. 1988). Petitioner’s failure to carry the burden of proof to establish that the “entire” delay was “unintentional” may lead to the denial of a petition under 37 CFR 1.137, regardless of the circumstances that originally resulted in the abandonment of the application.  

The Office notes that applicant submitted a $740 fee for a three-month extension of time on April 9, 2022, after the maximum extendable period for reply. A petition for an extension of time must be filed prior to the expiration of the maximum period obtainable for reply to avoid abandonment pursuant to 37 CFR 1.136(a) Accordingly, the $740 extension of time fee paid on April 9, 2022, is inappropriate. Applicant may request a refund of the $740 fee as follow. 

When requesting a refund in writing, the USPTO recommends using the Request for Refund form PTO-2326. Applicant request the refund in one of the following manners:

Submit in EFS-Web or Patent CenterMust be a registered EFS-Web or Patent Center user. Select “Request for Refund” from the document description menu. Refund requests must be filed as a follow-on submission. Select “Request for Refund” from the document description menu.
Submit by faxComplete the Request for Refund form and fax to 571-273-6500.
Submit by mailComplete the Request for Refund form and mail to:
Mail Stop 16Director of the U.S. Patent and Trademark OfficeP.O. Box 1450Alexandria, VA 22313-1450 

In view of the above, the petition is dismissed.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET